DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, and 7-22 are pending.
Allowable Subject Matter
Claims 1-3, 5, and 7-22 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Manisha Chakrabarti (Reg.#:41665) on 5/21/2021.
The application has been amended as follows: 
(Currently Amended) A processor comprising:
at least one core to execute instructions;
a non-volatile storage to store a plurality of configurations for the processor including a plurality of entries, each of the plurality of entries to store configuration information for the processor for one of the plurality of configurations, the configuration information including at least one of a guaranteed operating frequency and a core count, at least one of the plurality of entries to store the core count, wherein at least some of the plurality of entries are to store different guaranteed operating frequencies; and
a power controller to:
control the processor to operate at one of the plurality of configurations based at least in part on a selected thermal set point of a plurality of thermal set points of the processor, each of the plurality of thermal set points to be associated with one of the plurality of configurations;

calculate a margin to a throttle temperature based on the measured temperature of the processor and a current thermal set point of the processor;
determine whether the margin exceeds a headroom value, the headroom value comprising a difference between a first thermal set point associated with a first configuration and a second thermal set point associated with a second configuration, wherein the first thermal set point is the current thermal set point; and 
dynamically reconfigure the processor from the first configuration to the second configuration, wherein the second configuration has a higher guaranteed operating frequency than the first configuration.

14. 	(Currently Amended) A non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising:
operating a processor at a plurality of temperatures each corresponding to one of a plurality of configured maximum temperatures for the processor;
identifying, for at least some of the plurality of temperatures, a guaranteed operating frequency for association with at least one of the plurality of configured maximum temperatures for the processor; 
identifying, for at least one of the plurality of temperatures, a core count value for association with the at least one of the plurality of configured maximum temperatures, the core count value to identify a maximum number of active cores; 
storing, in a non-volatile storage of the processor, the plurality of configured maximum temperatures associated with the plurality of guaranteed operating frequencies and the at least one core count value, to enable field configuration of the guaranteed operating frequency based on a selected one of the plurality of configured maximum temperatures for the processor;
controlling the processor to operate at one of the plurality of configured maximum temperatures based at least in part on a selected thermal set point of a 
dynamically determining the selected thermal set point based at least in part on a measured temperature of the processor;
calculating a margin to a throttle temperature based on the measured temperature of the processor and a current thermal set point of the processor;
determining whether the margin exceeds a headroom value, the headroom value comprising a difference between a first thermal set point associated with a first configured maximum temperature and a second thermal set point associated with a second configured maximum temperature, wherein the first thermal set point is the current thermal set point; and 
dynamically reconfiguring the processor from the first configured maximum temperature to the second configured maximum temperature, wherein the second configured maximum temperature has a higher guaranteed operating frequency than the first configured maximum temperature.

15.	(Currently Amended) The non-transitory machine-readable medium of claim 14, wherein the method further comprises: 
identifying, for at least some of the plurality of temperatures, a maximum thermal design power for association with the at least one of the plurality of configured maximum temperatures; and
storing, in a non-volatile storage of the processor, the plurality of maximum thermal design powers associated with at least some of the plurality of guaranteed operating frequencies.

non-transitory machine-readable medium of claim 14 wherein the method further comprises:
identifying, for at least some of the plurality of temperatures, a maximum current consumption for association with the at least one of the plurality of configured maximum temperatures; and
storing, in a non-volatile storage of the processor, the plurality of maximum current consumptions associated with at least some of the plurality of guaranteed operating frequencies.

17. 	(Currently Amended) A system comprising:
a processor including:
at least one core to execute instructions;
a non-volatile storage to store a plurality of configurations for the processor including a plurality of entries, each of the plurality of entries to store configuration information for the processor for one of the plurality of configurations, the configuration information including at least one of a guaranteed operating frequency and a core count, at least one of the plurality of entries to store the core count, wherein at least some of the plurality of entries are to store different guaranteed operating frequencies;
a power controller to:
control the processor to operate at one of the plurality of configurations based at least in part on a selected thermal set point of a plurality of thermal set points of the processor, each of the plurality of thermal set points associated with one of the plurality of configurations; 
dynamically determine the selected thermal set point based at least in part on a measured temperature of the processor;
calculate a margin to a throttle temperature based on the measured temperature of the processor and a current thermal set point of the processor;
determine whether the margin exceeds a headroom value, the headroom value comprising a difference between a first thermal set point associated with a first configured maximum temperature and a second thermal set point , wherein the first thermal set point is the current thermal set point; and 
dynamically reconfigure the processor from the first configured maximum temperature to the second configured maximum temperature, wherein the second configured maximum temperature has a higher guaranteed operating frequency than the first configured maximum temperature[[.]],
a cooling solution coupled to the processor to provide cooling to the processor; and
a management controller coupled to the processor and the cooling solution, the management controller to control the cooling solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 21, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187